WILLIAM B. CAIN, J.,
concurring.
I disagree with the standard of review employed by the court in this case for the reasons discussed at more length in In re Z.J.S., No. M2002-02235-COA-R3-JV, 2003 WL 21266854, at *18-22 (Tenn.Ct.App. June 3, 2003) (No Tenn. R.App. P. 11 application filed); Estate of Acuff v. O’Linger, 56 S.W.3d 527, 533-37 (Tenn.Ct.App.2001). However, I would reach the same result employing the standard of review recited in Acuff v. O’Linger, 56 S.W.3d 527 at 537. Therefore, I concur with the court’s decision to reverse the order terminating R.G.L.’s parental rights.